Case 2:20-cv-01032-DB Document 1 Filed 05/20/20 Page 1 of 9




                                                          FILED
                                                         May 20, 2020
                                                      CLERK, U.S. DISTRICT COURT
                                                    EASTERN DISTRICT OF CALIFORNIA




                                           2:20-cv-1032 DB (PC)
Case 2:20-cv-01032-DB Document 1 Filed 05/20/20 Page 2 of 9
Case 2:20-cv-01032-DB Document 1 Filed 05/20/20 Page 3 of 9
Case 2:20-cv-01032-DB Document 1 Filed 05/20/20 Page 4 of 9
Case 2:20-cv-01032-DB Document 1 Filed 05/20/20 Page 5 of 9
Case 2:20-cv-01032-DB Document 1 Filed 05/20/20 Page 6 of 9
Case 2:20-cv-01032-DB Document 1 Filed 05/20/20 Page 7 of 9
Case 2:20-cv-01032-DB Document 1 Filed 05/20/20 Page 8 of 9
Case 2:20-cv-01032-DB Document 1 Filed 05/20/20 Page 9 of 9
